Citation Nr: 0016550	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to tobacco use in service or due to 
nicotine dependence.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss with dizziness 
as a result of treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to January 
1957.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the VA Regional 
Office (RO) in Cleveland, Ohio.  

The Board notes that in a VA Form 9 submitted in September 
1998, the veteran requested a personal hearing before the 
Board in Washington, DC.  In May 1999, he requested a hearing 
before a hearing officer at the RO.  He was provided the 
requested RO hearing in September 1999.  On the date of this 
hearing, he submitted a VA Form 9 in which he indicated that 
he did not want a hearing before the Board.  Therefore, the 
Board has concluded that the veteran no longer desires a 
hearing before the Board.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for right ear hearing loss with 
dizziness as a result of treatment by VA is addressed in the 
remand at the end of this action.


FINDINGS OF FACT

1.  The veteran's claim for service connection for nicotine 
dependence is not plausible.

2.  The veteran's claim for service connection for chronic 
obstructive pulmonary disease due to tobacco use during 
military service or due to nicotine dependence is not 
plausible.

CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for nicotine dependence.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for chronic obstructive 
pulmonary disease due to tobacco use during military service 
or due to nicotine dependence.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  However, it applies only to claims filed 
after June 9, 1998.  As the veteran in this case filed his 
claim in November 1993, the new law does not affect the 
disposition of this appeal.

In May 1997, the VA General Counsel issued an opinion holding 
that service connection may be granted for disability or 
death attributable to tobacco use subsequent to military 
service on the basis that such tobacco use resulted from 
nicotine dependence arising in service if the following three 
questions can be answered affirmatively:  (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disease 
for VA compensation purposes. 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

There is no medical evidence of record suggesting the 
presence of chronic obstructive pulmonary disease in service 
or until many years thereafter, suggesting that nicotine 
dependence was present in service or caused by service, or 
suggesting that the veteran's chronic obstructive pulmonary 
disease is etiologically related to the veteran's use of 
tobacco during military service.  

The evidence of nicotine dependence in service or of a causal 
relationship between the veteran's use of tobacco during 
service and his development of chronic obstructive pulmonary 
disease is limited to the veteran's own assertions.  As a lay 
person, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claims 
are not well grounded.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease due to tobacco use in service or due to 
nicotine dependence is denied.


REMAND

The veteran claims that he has right ear hearing loss and 
dizziness due to VA treatment.  It appears from the testimony 
provided by the veteran at the RO hearing in September 1999 
that the veteran's claim is based upon VA surgery performed 
on June 5, 1996, but other statements from the veteran could 
be construed as indicating that his § 1151 claim is based 
upon VA treatment provided from 1989 to 1996.  Further 
clarification from the veteran is needed. 

The Board notes that copies of various VA treatment records 
have been obtained, but it is not clear that copies of all 
pertinent VA treatment records have been obtained.  Moreover, 
the original VA treatment records should be obtained before 
the Board decides this claim.

Accordingly, the claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
clarify whether his claim is based solely 
on the VA surgery performed in June 1996 
and to specify the additional VA 
treatment if his claim is not limited to 
the treatment provided in June 1996.

2.  Then, the RO should obtain the 
complete original records of all 
pertinent VA treatment, to include the 
original records pertaining to the 
veteran's surgery in June 1996 and any 
consent forms signed by the veteran.

3.  The RO should invite the veteran to 
submit medical evidence supportive of his 
claim, such as medical evidence linking 
right ear hearing loss with dizziness to 
VA treatment and medical evidence 
indicating that the VA treatment was 
careless, that there was a similar 
instance of fault on the part of VA or 
that the event causing the claimed 
disability was not reasonably 
foreseeable.

4.  After the above has been completed, 
the RO should undertake any other 
indicated development and should 
readjudicate the issue of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing 
loss with dizziness as a result of VA 
treatment.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



